Case 19-01023-JDW           Doc 26   Filed 07/02/19 Entered 07/02/19 16:48:03            Desc Main
                                     Document     Page 1 of 3


_________________________________________________________________________________

                                                    SO ORDERED,



                                                    Judge Jason D. Woodard
                                                    United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________
                            UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                        )
                                              )
NATASHA MICHELLE BOYLAND,                     )               Case No.:        18-13983-JDW
                                              )
               DEBTOR.                        )               Chapter          7


NATASHA MICHELLE BOYLAND,

               Plaintiff,

v.                                                            AP No.:          19-01023-JDW

FIRST FRANKLIN, A division of National City Bank of Indiana,
DEUTSCHE BANK NATIONAL TRUST COMPANY,
BANK OF AMERICA,
SELECT PORTFOLIO SERVICING, INC.,
RUBIN LUBLIN, LLC, and
FIRST FRANKLIN CORPORATION


               Defendants.


                     ORDER TO SHOW CAUSE WHY THE
              ADVERSARY PROCEEDING SHOULD NOT BE DISMISSED

       Debtor-Plaintiff (Pro Se) Natasha Michelle Boyland (the “Plaintiff”) originally filed this

action in the United States District Court for the Northern District of Mississippi seeking to stop
Case 19-01023-JDW         Doc 26    Filed 07/02/19 Entered 07/02/19 16:48:03              Desc Main
                                    Document     Page 2 of 3


a pending foreclosure of her home. The litigation did not stop the foreclosure, which resulted in a

third party purchasing the property. That purchaser then filed an eviction proceeding in state court.

The Plaintiff then filed the bankruptcy case in an effort to stop the eviction. That effort was also

unsuccessful, and the eviction has taken place. The District Court then referred this action to this

Court because of the pending bankruptcy case. Given the history and multiple layers of litigation,

this Court set a status conference to determine the current posture of this action. The status

conference was noticed to all parties and held on June 26, 2019.

       The Plaintiff failed to appear at the status conference. Counsel for all Defendants appeared.

Since the filing of this action, the mortgage has been foreclosed, the eviction completed, and

Plaintiff has received her bankruptcy discharge (so she no longer has any personal liability for the

debt). These facts, coupled with Plaintiff’s failure to appear at the status conference, indicate that

Plaintiff may have abandoned this litigation. It is therefore,

       ORDERED, ADJUDGED and DECREED that the Plaintiff show cause why the current

adversary proceeding should not be dismissed. If Plaintiff intends to further pursue this matter,

she must file a response to this Order so indicating by July 26, 2019. If no response is timely filed,

the adversary proceeding will be dismissed.



                                      ##END OF ORDER##
Case 19-01023-JDW   Doc 26   Filed 07/02/19 Entered 07/02/19 16:48:03   Desc Main
                             Document     Page 3 of 3
